Case: 19-60491     Document: 00515622203         Page: 1     Date Filed: 11/02/2020




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               November 2, 2020
                                  No. 19-60491                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Juana Orestila Martinez-Bulnes, also known as Juana
   Martinez, also known as Luz Delia Diaz-Cartagena, also known
   as Luz Delia Diaz, also known as Luz Diaz Bodden, also known as
   Juana O. Martinez, also known as Juana Orestila Bulnes-
   Martinez, also known as Juana Orestila Martinez,

                                                                         Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A200 550 125


   Before Higginbotham, Jones, and Costa, Circuit Judges.


   Per Curiam:*


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60491      Document: 00515622203           Page: 2    Date Filed: 11/02/2020




                                     No. 19-60491


          Juana Orestila Martinez-Bulnes is a native and citizen of Honduras
   who petitions this court for review of an order of the Board of Immigration
   Appeals (BIA) dismissing her appeal from an order of the Immigration Judge
   (IJ) concluding that she was ineligible for cancellation of removal and
   ordering her removed. Through counsel, she primarily argues that the IJ
   erred in determining that she was ineligible for cancellation of removal based
   on her failure to maintain the requisite continuous presence in the United
   States, and she complains that the BIA erred when it affirmed the IJ’s denial
   of relief on discretionary hardship grounds without addressing the IJ’s
   alternative finding regarding presence, which she urges was legally erroneous
   and negatively affected the hardship determination.
          Under 8 U.S.C. § 1229b(b)(1), an alien is eligible for cancellation of
   removal if she shows, among other things, that she maintained a continuous
   presence in the United States for the preceding 10 years and that her removal
   will cause “exceptional and extremely unusual hardship” for, inter alia, her
   United States citizen spouse or child. “[N]o court shall have jurisdiction to
   review—(i) any judgment regarding the granting of relief under section . . .
   1229b.” 8 U.S.C. § 1252(a)(2)(B)(i). However, this court retains jurisdiction
   to review constitutional claims and questions of law raised in a petition for
   review of the denial of § 1229b relief. § 1252(a)(2)(D); Sung v. Keisler,
   505 F.3d 372, 377 (5th Cir. 2007).
          Martinez-Bulnes’s request for cancellation of removal was ultimately
   denied on the sole ground that she failed to demonstrate the requisite
   exceptional hardship. She briefs no legal or constitutional claims challenging
   that determination. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.
   2003). Her attempt to circumvent the jurisdictional bar by raising a legal
   challenge to the unrelated, alternative finding by the IJ that she also failed to
   show the requisite continuous presence is unavailing. See § 1229b(b)(1).
   Because the sole basis for the BIA’s dismissal of the appeal was the



                                          2
Case: 19-60491     Document: 00515622203           Page: 3   Date Filed: 11/02/2020




                                    No. 19-60491


   discretionary determination that Martinez-Bulnes failed to demonstrate the
   requisite extraordinary hardship and because she raises no claim of legal or
   constitutional error in connection with that determination, her petition for
   review must be dismissed for lack of jurisdiction. See Rueda v. Ashcroft, 380
F.3d 831, 831 (5th Cir. 2004).
          DISMISSED.




                                         3